Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
					DETAILED ACTION
	Applicants response dated 01/24/2022 in regards to restriction election requirement (11/29/021) is acknowledged. Applicants have elected Group II, claims 16-17 and species, AS443, bronchoconstriction with traverse. 
Applicants argue that as stated in the MPEP §803, if search and examination of an entire application can be made without serious burden, the examiner must examine the entire application on the merits, even though the entire application includes claims to independent or distinct inventions. It is Applicants’ position that it would not be unduly burdensome to perform a search on all of the claims together in the present application. 
In response, the methods are to different process, one to selectively activate β2AR in a cell which involves different types of searches compared to the second method is to treatment of a bronchoconstrictive disease or heart failure. Activation of β2AR can occur in different types of cells, e.g. Treg, T and B lymphocyte cells, in addition to bronchial cells and myocardium. Beta-2 receptors are found in different tissues, e.g. vascular, gastrointestinal, live, skeletal, bronchial, myocardium etc. The treatment method includes different strategy in searching that involves treatment of the disease(s) or a condition in particular bronchoconstriction and heart failure. Further the method requires the use of a β2AR selective compound and there are thousands of such compounds known in addition to the large scope of compounds represented by formula II.  β2AR selective compounds are independent or distinct because they are 
	Claims 1-20 are pending. Claims 1-15, 18-20 are withdrawn from further consideration pursuant to 37 C.F.R. 1.142(b), as being drawn to non-elected subject matter. The claims corresponding to the elected subject matter are 16-17 and are herein acted on the merits.

Application Priority
This application filed 05/28/2020 is a national stage entry of PCT/US18/63480, International Filing Date: 11/30/2018, PCT/US18/63480 Claims Priority from Provisional Application 62594476, filed 12/04/2017.

Information Disclosure Statement
The information disclosure statement(s) (IDS) filed on 7/27/2021, 8/24/2020 and 5/28/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the Examiner.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Sugihara et al. (US 4041079). 

				
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Sugihara teaches novel bicyclic compounds. In col. 1, lines 1-19, it is taught,

    PNG
    media_image2.png
    305
    402
    media_image2.png
    Greyscale

Sugihara explicitly teach the following compound in claim 4, 2-methylamino-1,5,6-trihydroxy-1,2,3,4-tetrahydronaphthalene, which is,

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

	Sugihara teach that compounds of general formula (I) thus obtained include a few asymmetric carbon atoms and accordingly occur as some isomers. The racemic mixtures may if desired, be resolved by conventional manners, for example, by causing 
	From the teachings of Sugihara, a person of ordinary skill in the art before the effective filing date of the invention would have found it obvious to administer an effective amount of the elected species, AS-443 in treating a bronchoconstrictive condition, e.g. asthma because the reference teaches the racemic compound of the elected species for asthma and further teach that the racemic mixtures be resolved to its isomers. The difference between the elected species and Sugihara’s compound is that the elected species is a specific isomer and Sugihara’s is a racemic compound. A person of ordinary skill in the art would have found it obvious to obtain the isomeric compound of Sugihara (the instantly elected species) and use it in asthma treatment because as recognized by MPEP § 2144.09, a structural isomer of the prior art compound is unpatentable unless it possesses some unexpected advantage or property not possessed by the prior art compound. It is noted that a novel useful compound which is isomeric with a compound of the prior art is unpatentable unless it possesses some unobvious or unexpected beneficial property not possessed by the prior art compound. In re Norris (CCPA 1950) 179 F2d 970, 84 USPQ 458. Further, a skilled artisan would have been motivated to isolate the isomer of the known compound from established techniques and use the optically pure isomer to enhance the therapeutic effects or to use lower dose and/or reduce any potential side effects associated with the 
	A person of ordinary skill in the art would have been motivated to administer an effective amount of the elected compound in a subject with a bronchoconstrictive disease, e.g. asthma to provide therapeutic benefits. Thus claims 16-17 would have been obvious over Sugihara.

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa et al. (IDS: Life Sciences, Vol. 16, pp 305-314) and Oka et al. (IDS; Chem Pham Bull, 1977, Volume 25, Issue 4, pages 632-639) and in view of Barisione et al. (Pharmaceuticals, 2010, 3, 1016-1044).
Nishikawa teaches the β-adrenergic stimulating activities of the compounds of formula I (in pages 306, 309 and 311) has bronchorelaxing action (p 310, line 1) . 

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    465
    808
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    483
    757
    media_image6.png
    Greyscale


Oka teach the following in page 632, para 1. 

    PNG
    media_image7.png
    202
    585
    media_image7.png
    Greyscale

Oka and Nishikawa do not teach the compound of formula I in a method of treating a constrictive disease, e.g. asthma. 
Barisione review article teach that beta-adrenergic agonists are considered as first-line medications in the treatment of airway narrowing, the hallmark feature of bronchial asthma and chronic obstructive pulmonary disease (COPD) (Introduction, p 1017, para 1, lines 1-3).  
From Barisione a person of ordinary skill in the art would have found it obvious that airway narrowing diseases such as asthma is treated with and beta-adrenergic agonists. A person of ordinary skill in the art before the effective filing date of the invention from to administer an effective amount of the elected species, AS-443 in treating a bronchoconstrictive condition, e.g. asthma because the racemic compound of the same is taught in the prior art to be associated with β-adrenergic stimulating activity and bronchorelaxing action. A person of ordinary skill in the art would have found it obvious to try using and effective amount of the 2-methylamino-1,5,6-trihydroxy-1,2,3,4-
As to the isomeric compound AS-443 claimed, the prior art teaches the racemic compound of the elected species with β-adrenergic stimulating activity and bronchorelaxing action. It is well known in the art for the racemic mixtures be resolved to its isomers. The difference between the elected species and the prior art compound is that the elected species is a specific isomer of the racemic compound. A person of ordinary skill in the art would have found it obvious to obtain the isomeric compound of the prior art (the instantly elected species) and use it in asthma treatment because as recognized by MPEP § 2144.09, a structural isomer of the prior art compound is unpatentable unless it possesses some unexpected advantage or property not possessed by the prior art compound. It is noted that a novel useful compound which is isomeric with a compound of the prior art is unpatentable unless it possesses some unobvious or unexpected beneficial property not possessed by the prior art compound. In re Norris (CCPA 1950) 179 F2d 970, 84 USPQ 458. Further, a skilled artisan would have been motivated to isolate the isomer of the known compound from established techniques and use the optically pure isomer to enhance the therapeutic effects or to use lower dose and/or reduce any potential side effects associated with the racemic mixture. Administration of the same compound as claimed to the same set of subjects, herein asthma patients would ameliorate one or more symptoms associated with the condition. 
A person of ordinary skill in the art would have been motivated to administer an effective amount of the elected compound in a subject with a bronchoconstrictive .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 17 recites a limitation of ‘heart failure’, but the conditions recited in claim 17, bronchial asthma, exercise-induced bronchoconstriction and chronic obstructive pulmonary disease (COPD) are all bronchoconstrictive disease(s) and none is related or associated with heart failure. Claim 17 is not further limiting in regards to heart failure condition. t is suggested that the limitation ‘heart failure’ is deleted or conditions associated with heart failure is included in claim 17.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAMAHESWARI RAMACHANDRAN whose telephone number is (571)272-9926. The examiner can normally be reached M-F- 8:30-5:00 PM (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 5712705239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/ docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.